




Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

                    SECOND AMENDMENT, dated as of February 28, 2008 to the
Credit Agreement referred to below (this “Amendment”), by and among BUTLER
SERVICE GROUP, INC., a New Jersey corporation, as the Borrower (the “Borrower”),
the other Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation, for itself, as Lender, and as Agent for Lenders (in such
capacity, the “Agent”) and the other Lenders signatory hereto.

W I T N E S S E T H:

                    WHEREAS, the Borrower, the other Credit Parties signatory
thereto, Agent, and Lenders signatory thereto are parties to that certain Third
Amended and Restated Credit Agreement, dated as of August 29, 2007, as amended
on February 1, 2008 (including, all annexes, exhibits and schedules thereto, and
as amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”); and

                    WHEREAS, Agent and Lenders have agreed to amend the Credit
Agreement in the manner and on the terms and conditions provided for herein.

                    NOW THEREFORE, in consideration of the premises and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

                     1.          Definitions. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in Annex A of the Credit
Agreement.

                     2.          Amendments to Credit Agreement. Annex A of the
Credit Agreement is hereby amended as of the Second Amendment Effective Date by:

                                 (a)          adding the following definition in
the appropriate alphabetical order:

                                                 Second Amendment Effective
Date” means February 28, 2008.

                                 (b)          deleting the language “February
29, 2008” in clause (a) of the definition of “Commitment Termination Date” and
substituting in lieu thereof the language “April 14, 2008”; and

                                 (c)          deleting clause (a) of the
definition of “Reserves” in its entirety and substituting in lieu thereof the
following text: “(a) a reserve for the face amount of all Letters of Credit
issued hereunder as in effect on the Second Amendment Effective Date,”.

                     3.          Payment of Default Rate. The Borrower and the
other Credit Parties acknowledge and agree that Agent provided notice to the
Borrower that, commencing on January

--------------------------------------------------------------------------------




As of February 28, 2008
Page 2 of 7

3, 2008, all outstanding Obligations bore interest at the Default Rate in
accordance with Section 1.5(d) of the Credit Agreement through the date hereof,
all of which interest shall be due and payable in cash on the Commitment
Termination Date; provided, that the Default Rate interest due on the date
hereof shall be waived if the Borrower pays in full in cash on the Commitment
Termination Date all then outstanding Obligations (including, without
limitation, cash collateralizing all outstanding Letters of Credit in accordance
with the terms of Section 1.2 and Annex B, clause (c) of the Credit Agreement),
together with interest, fees, expenses, attorneys fees and any other charges
hereafter accruing through the date of payment, under the Loan Documents;
provided, further, that to the extent all outstanding Obligations are not paid
in full on or prior to the Commitment Termination Date, all outstanding
Obligations shall continue to bear interest at the Default Rate until such
Obligations are paid in full.

                     4.          Representations and Warranties. To induce Agent
and Lenders to enter into this Amendment, each of the Borrower and Credit
Parties make the following representations and warranties to Agent and Lenders:

                                  (a)          The execution, delivery and
performance of this Amendment and the performance of the Credit Agreement, as
amended by this Amendment (the “Amended Credit Agreement”) by the Borrower and
the other Credit Parties: (a) is within such Person’s organizational power; (b)
has been duly authorized by all necessary or proper corporate and shareholder
action; (c) does not contravene any provision of such Person’s charter or bylaws
or equivalent organizational documents; (d) does not violate any law or
regulation, or any order or decree of any court or Governmental Authority; (e)
does not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) does not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent
pursuant to the Loan Documents; and (g) does not require the consent or approval
of any Governmental Authority or any other Person.

                                  (b)          This Amendment has been duly
executed and delivered by or on behalf of each of the Borrower and the other
Credit Parties.

                                  (c)          Each of this Amendment and the
Amended Credit Agreement constitutes a legal, valid and binding obligation of
the Borrower and each of the other Credit Parties party thereto, enforceable
against each in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

                                  (d)          No Default or Event of Default
has occurred and is continuing after giving effect to this Amendment.

                                  (e)          No action, claim, lawsuit,
demand, investigation or proceeding is now pending or, to the knowledge of any
Credit Party, threatened against any Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of

--------------------------------------------------------------------------------




As of February 28, 2008
Page 3 of 7

any Governmental Authority, or before any arbitrator or panel of arbitrators,
(a) which challenges the Borrower’s or, to the extent applicable, any other
Credit Party’s right, power, or competence to enter into this Amendment or
perform any of their respective obligations under this Amendment, the Amended
Credit Agreement or any other Loan Document, or the validity or enforceability
of this Amendment, the Amended Credit Agreement or any other Loan Document or
any action taken under this Amendment, the Amended Credit Agreement or any other
Loan Document or (b) which if determined adversely, is reasonably likely to have
or result in a Material Adverse Effect. To the knowledge of Holdings or
Borrower, there does not exist a state of facts which is reasonably likely to
give rise to such proceedings.

                                 (f)          The representations and warranties
of the Borrower and the other Credit Parties contained in the Credit Agreement
and each other Loan Document shall be true and correct on and as of the Second
Amendment Effective Date and the date hereof with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

                    5.           No Other Amendments/Waivers. Except as
expressly amended herein, the Credit Agreement and the other Loan Documents
shall be unmodified and shall continue to be in full force and effect in
accordance with their terms. In addition, this Amendment shall not be deemed a
waiver of any term or condition of any Loan Document and shall not be deemed to
prejudice any right or rights which Agent, for itself and Lenders, may now have
or may have in the future under or in connection with any Loan Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

                    6.           Outstanding Indebtedness; Waiver of Claims.
Each of the Borrower and the other Credit Parties hereby acknowledges and agrees
that as of February 28, 2008, the aggregate outstanding principal amount of the
Revolving Loan is $32,683,174 and the aggregate outstanding Letters of Credit
Obligations is $3,845,844, and that such principal amounts are payable pursuant
to the Credit Agreement without defense, offset, withholding, counterclaim or
deduction of any kind. The Borrower and each other Credit Party hereby waives,
releases, remises and forever discharges Agent, Lenders and each other
Indemnified Person from any and all claims, suits, actions, investigations,
proceedings or demands arising out of or in connection with the Credit Agreement
(collectively, “Claims”), whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which the Borrower or any other Credit Party
ever had, now has or might hereafter have against Agent or Lenders which
relates, directly or indirectly, to any acts or omissions of Agent, Lenders or
any other Indemnified Person on or prior to the date hereof; provided, that
neither the Borrower nor any other Credit Party waives any Claim solely to the
extent such Claim relates to the Agent’s or any Lender’s gross negligence or
willful misconduct.

                    7.           Amendment Fee. The Borrower and the other
Credit Parties hereby jointly and severally agree to pay to the Agent, for the
ratable benefit of the Lenders, an amendment fee in the aggregate amount of
$450,000, which shall be fully earned on the Second Amendment Effective Date
(the “Amendment Fee”); provided, that such Amendment Fee shall be due and
payable in weekly installments in the amount of $75,000 by not later than 5:00
P.M.

--------------------------------------------------------------------------------




As of February 28, 2008
Page 4 of 7

(New York time) commencing on March 7, 2008 and each Friday thereafter, together
with interest, fees, expenses, attorneys fees and any other charges hereafter
accruing through the date of payment, under the Loan Documents.

                    8.           Expenses. The Borrower and the other Credit
Parties hereby reconfirm their respective obligations pursuant to Sections 1.9
and 11.3 of the Credit Agreement to pay and reimburse Agent, for itself and
Lenders, for all reasonable costs and expenses (including, without limitation,
reasonable fees of counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.

                    9.           Effectiveness. This Amendment shall be deemed
effective as of the date hereof (the “Second Amendment Effective Date”) only
upon satisfaction in full in the judgment of Agent of each of the following
conditions:

                                 (a)           Amendment. Agent shall have
received five (5) original copies of this Amendment duly executed and delivered
by Agent, the Lenders, the Borrower and the other Credit Parties.

                                 (b)           Payment of Fees and Expenses. The
Borrower shall have paid to Agent all documented costs, fees and expenses owing
to Agent in connection with this Amendment and the other Loan Documents
(including, without limitation, reasonable legal fees and expenses).

                                 (c)           Representations and Warranties.
The representations and warranties of or on behalf of the Borrower and the
Credit Parties in this Amendment shall be true and correct on and as of the
Second Amendment Effective Date and the date hereof, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

                    10.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED
BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                    11.         Counterparts. This Amendment may be executed by
the parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------




As of February 28, 2008
Page 5 of 7

                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered as of the day and year first above
written.

 

 

 

 

 

 

BUTLER SERVICE GROUP, INC., as Borrower

 

 

By:

/s/ Mark Koscinski

 

 

--------------------------------------------------------------------------------

 

Name:

Mark Koscinski

 

 

--------------------------------------------------------------------------------

 

Title:       SVP & CFO

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




As of February 28, 2008
Page 6 of 7

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender



 

By:

 /s/ Robert A. Miller

 

 

--------------------------------------------------------------------------------

 

Name:

Robert A. Miller

 

 

--------------------------------------------------------------------------------

 

                   Title: Duly Authorized Signatory


--------------------------------------------------------------------------------




As of February 28, 2008
Page 7 of 7

                    The following Persons are signatories to this Amendment in
their capacity as Credit Parties and not as the Borrower.

BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BUTLER PUBLISHING, INC.
BUTLER OF NEW JERSEY REALTY CORP.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.

 

 

 

By:

/s/ Mark Koscinski

 

 

--------------------------------------------------------------------------------

 

Name:  Mark Koscinski

 

Title:    SVP & CFO

 


--------------------------------------------------------------------------------